DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s)  have been considered but are moot because the new ground of rejection does not rely on the previous combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues that the Li reference teaches of an acoustic detector and does not disclose a light detector (as currently amended) and that the Belson reference captures light that returns from the surface of tissue by reflection and not through the surface of the tissue (as currently amended).   In view of these amendments made to the claims regarding “light detector configured to detect the light that has been emitted from the light emitter after said light has passed through the wall of the intrathoracic body lumen”, the previous rejection is modified with newly found prior art where the Stern reference is directed to light emitter and light detector system to allow scanning of the interior of blood vessel including all lumens, passages, open body cavities and closed body cavities including heart structures.  With respect to the motivation to combine, the Stern reference is used to provide more better optical scanning of the interior surface of a body lumen to generate digital information relating to a lumen surface and characterize or monitor lumens and cavities including the heart for abnormalities [Stern, 0003, 0010].  With respect to the motivation to combine with the Belson reference, the Belson reference is used to provide instrument tracking information and effectively monitor the progress of the instrument and control articulation of the instrument [Belson, 0011] with  improved ability to track the shape of each guide tube and its position with the body [Belson, 0484] and effectively keep track of the longitudinal and/or rotational movement of the apparatus [Belson, [0233]].

In view of lack of any further detailed arguments regarding the remaining references, the remaining 103 rejections are maintained with modifications made with respect to the Stern reference.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 39, 40, 41, 43 and 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. in view of Stern (20140330133).  
With respect to claim 39, Li et al. teach of a method for monitoring a physiological variable such as oxygen saturation in a target tissue [0012] by optical spectroscopy [0008-0010]. Li et al. teach a transesophageal photoacoustic endoscope system 300 with elongate body or shaft 340 that is introduced into the esophagus of the subject [0032, fig. 3]. Li et al. further teach that the system includes a detector 320 for detecting light that has been emitted from the emitter after the light has undergone dispersion and/or reflection by the target tissue or fluid and a processor 334 which receives signals from the detector and programmed to use signals from the detector to estimate the physiological variable [0034].  
With respect to claims 40, 41, 43, and 47, Li et al. teach of an optical spectroscopy system for measuring physiological variable such as oxygen saturation including an emitter 302 for emitting light in the wavelength range of 600 and 1800 nm [0033] through the wall of the esophagus and into a target 
Li et al. however do not explicitly teach of a light detector to detect light that has passed through the wall of the body lumen.  In a similar field of endeavor Stern teaches of system and method for directly measuring dimensional and other characteristics of a luminal surface in a patient body where the luminal structure refers to all body lumens, passages, open body cavities, closed body cavities, including heart structures and vascular lumens [0010 lines 2-11] and would therefore obviously include intrathoracic body lumen. Sterna teaches of projecting light directly into a luminal wall or through an inner wall from at least one illumination source located within the lumen [0021].   Stern teaches of a catheter 10 configured to carry an illumination source 120 and light sensor 122 in an interior passage or lumen where the path of light travel is by the interior passage or lumen to guide the illumination source and light sensor and detect light which passes through the transparent distal section of the catheter shaft and strikes an inside surface of the valve, blood vessel or other luminal surface [0055].  Stern teaches of the illumination sources to project a rang pattern which circumscribes a cross-section of the lumen surrounding the source and therefore the light passes through the wall of the lumen [0025].  Stern teaches of detecting light that has passed through the wall of the lumen and undergone reflection from the luminal wall [0012, 0014, 0017-0019, 0064].  Stern therefore explicitly teaches of the light emitter or illumination source to emit light through the wall of the lumen into target tissue or body fluid located in the heart and detect light that has passed through the wall of the lumen and undergone reflection by the target tissue or body fluid.  Stern teaches of monitoring a physiological variable in the heart or intrathoracic blood vessel such as monitoring heart valve conditions, aneurysms, occlusions [0029].  It would have therefore been obvious to one of ordinary skill in the art to use the teaching by Stern to modify Li et al. to allow more complete scanning of the interior of the blood vessel [Stern, 0063].  
Claim 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. in view of Stern and further in view of Rebec et al. (7299079). Li et al. teach of analyzing and processing spectral information but do not teach of the specifics of the steps of using the spectral data to determine a value associated with the physiological variable. In a similar field of endeavor Rebec et al. teach of a system for determining concentration of anlaytes in body fluid or tissue where the detector is adapted to receive spectral information, compare spectral information (see abstract), correct spectral information and using the corrected data as input to a calibration equation to determine a value associate with particular physiological variable being measure (col. 7 lines 59-col. 8 line 16, col. 8 lines 56-col. 9 line 25). It would have therefore been obvious to one of ordinary skill in the art to use the teaching by Rebec et al. to modify Li et al. to ensure more effective determination of analytes in body fluids and for the non-invasive determination of analytes in body fluids (Rebec et al. (col. 1 lines 14-17)).  
Claims 48-55, 66-70, 75, and 76 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. in view of Stern and further in view of Belson.  
With respect to claims 48, Li et al. also teach of locator apparatus such as an acoustic detector 220 or microphone to obtain information on regarding the tissue [0029] and the Stern reference teaches of the lighter emitter and light detector relative to the target tissue or body fluid [0063] but the references do not explicitly teach of a locator apparatus on the elongate body to provide position information for the emitter and detector relative to tissue. In a similar field of endeavor Belson teaches an optical spectroscopic system with a position locator or position indicator mounted on the elongate body to provide position for the emitter and detector relative to target tissue [0202-0204].  Belson also teaches of the movements of the elongate member or the tubes inside the esophagus [0422].  It would therefore be obvious that since the tubes are moveable, the second elongate member with the position indicator would be moved to the desired position for the emitter and detector to perform its functions [0716-0719].  Belson also teaches of position markers useable to facilitate maneuvering the elongate 
With respect to claims 51 and 52, Stern teaches of the catheter 500 to include a single light sensor 522 or light detector attached our mounted at or near the distal end of the shaft 512 or elongate member and a light transmissive element 518 or light emitter attached to the distal end of the shaft 512 and extends distally from the light sensor 522 [0063]. The combination of the Li and Sterns references however do not teach of the locator apparatus on a second elongate member and movements mechanism.  Belson teaches of a system that includes multiple tubes including an inner tube or second elongate member that includes the position indicator and the inner tube is insertable inside the outer tube or first elongate member [0484].  Belson therefore teaches of multiple elongate members or guide tubes with position indicators or locator apparatus mounted on and movement of elongate member within the lumen until the locator or indicator has located the desired position for the emitter and detector.  It would have therefore been obvious to use the teaching by Belson to modify the Li and Stern references to result in improved ability to track the shape of each guide tube and its position with the body [Belson, 0484].  
With respect to claims 53-55, 66-70, and 75, the combination of the Li and Stern references do not teach of the specific claimed movement mechanism.  With respect to claims 53-55 and 68-70, .
Claims 56-62 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. in view of Stern in view of Belson and further in view of Sarfaty et al. Li et al. teach of measuring signals from pulmonary artery through the esophageal wall and assessing myocardial diseases [0009, 0012, 0032].    
With respect to claims 56-58, the combined references do not explicitly teach of comparing signals to reference signal. In a similar field of endeavor Sarfaty et al. teach of an optical spectroscopy system such as an endoscope [0038] for diagnostics where comparisons are made between reference signals and collected signals from different parts of the tissue [0012]. Sarfaty et al. teach of comparing reference sample signal to the collected sample signal to characterize abnormalities [0025].  With respect to claim 59, Belson teaches of issuing notification to the user in the form of audible or visual alarm to indicate position of the apparatus [0238]. Belson also teaches of plurality of zones of interest as the position indicator moves through the region of the body [0528, 0670].  With respect to claims 60-62, it would be obvious that the combined teachings of Li, Belson, and Sarfaty references would allow user to a select particular zone, analyzed comparisons between reference and collected signals with respect 
 It would have therefore been obvious to one of ordinary skill in the art to use the teaching by Sarfaty et al. to modify the previous references to ensure more accurate characterizations of abnormalities in patient tissue region of interest with high sensitivity and precision while being contained in a compact unit and easily manipulated to generate real-time diagnostic information by eliminating possibility of human error [Sarfaty, [0010]].
Claims 63 and 64 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. in view of Stern and further in view of Rogers. Li et al. do not explicitly teach of photonic intensity at more than one wavelength or more than one wavelength range. In a similar field of endeavor Rogers teaches of analyzing photonic response by analyzing wavelengths at different ranges and generating spectroscopic, colorimetric, or fluorometric response or spectrographic curves [0103]. It would have therefore been obvious to one of ordinary skill in the art to use the teaching by Rogers to modify Li et al. and Stern to ensure more effective measurement of photonic responses to measure changes in light properties [Rogers, [0103]].
Claim 65 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. in view of Stern and further in view of Likovich et al. Li et al. do not teach of an optically conductive pathway. Likovich et al. teach of a light monitoring method and system where optical element focuses incident light into an optically conductive pathway [0120]. It would have therefore been obvious to one of ordinary skill in the art to use the teaching by Likovich et al. to modify Li et al. and Stern to more effectively measure current flow and regulate current flow [Likovich, [0120]].
Claim 71 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. in view of Stern in view of Belson and further in view of Sachs et al.  The previous references do not teach of a linear resistive encoder and a magnetometer. In a related field of endeavor Sachs et al. teach of use of a .
Claim 77 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. in view of Stern in view of Belson and further in view of Kuroki et al.  Li et al. do not teach of specific apex beat location. Kuroki et al. teach of an apparatus for measuring medical information by measuring an apexcardiogram by placing a signaling device on the subject’s chest directly above the apex beat location [0065]. It would have therefore been obvious to one of ordinary skill in the art to use the teaching by Kuroki et al. to modify the previous references to more effectively obtain more accurate medical information of the heart and provide more accurate diagnoses [Kuroki et al. [0016, 0023]].  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAISAKHI ROY whose telephone number is (571)272-7139. The examiner can normally be reached Monday-Friday 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thompson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





BR
/BAISAKHI ROY/Primary Examiner, Art Unit 3793